DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, cited by applicant as JP 2016-002925, in view of Czaplicki et al.
Honda teach a stepped body joint with recess, figures 11b and 12b with a single sealing material 51 within the recess and with the outer face of members 74, 91 flush.
Prior to the filing of applicant, it was known in the sealing art to use a two part seal as taught by Czaplicki et al. at 24/20 with timed spaced curing of the respective parts, paragraphs 75-76.  Czaplicki et al. also teaches that the sealant may be in a liquid stated, paragraph 70 to be shaped by the substrate.
It would have been obvious at the time of filing of applicant to provide in Honda the two part seal as taught by Czaplicki et al. with filling of the recess already taught by Honda as an obvious expedient to provide a continuous flush surface across the recess.
As to claims 2 and 9, see the thermosetting sealants of Czaplicki et al. paragraph 23.
As to claims 3, 4, 10, 11, see figure 4 of Czaplicki et al. .
As to claims 5-7, 12-14 the members 47,45 of Honda are side body members.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurokawa, Shinozake et al. and George et al. detail two part sealants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
2/24/2021